Circuit Court for Prince George’s County
Case No. CAL17-07312
Argued: March 1, 2018



                                                IN THE COURT OF APPEALS

                                                       OF MARYLAND


                                                             No. 59


                                                     September Term, 2017



                                              ELIZABETH HANSON-METAYER


                                                                  v.


                                                        LESLIE RACH




                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Hotten
                                                  Getty,

                                                                       JJ.


                                           PER CURIAM ORDER


                                           Filed: March 1, 2018
ELIZABETH HANSON-METAYER                              *      IN THE

                                                      *      COURT OF APPEALS

               v.                                     *      OF MARYLAND

                                                      *      No. 59

LESLIE RACH                                           *     September Term, 2017



                                     PER CURIAM ORDER

       The petition for writ of certiorari in the above-entitled case having been granted and argued,

it is this 1st day of March, 2018,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is

hereby, dismissed with costs, the petition having been improvidently granted.




                                                           /s/ Mary Ellen Barbera
                                                                  Chief Judge